FILED
                             NOT FOR PUBLICATION                           OCT 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HUIAYU CHEN,                                     No. 12-72772

               Petitioner,                       Agency No. A077-222-959

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Huiayu Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the BIA’s denial of a motion to reopen. He v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 501 F.3d 1128, 1130-31 (9th Cir. 2007). We deny the petition for

review.

      The BIA did not abuse its discretion by denying Chen’s motion to reopen on

the grounds that it was number barred, see 8 C.F.R. § 1003.2(c)(2) (generally, “a

party may file only one motion to reopen removal proceedings”), and that she had

failed to demonstrate a material change in circumstances in China to qualify for the

regulatory exception to the numerical bar, see He, 501 F.3d at 1132 (a change in

personal circumstances does not establish changed country conditions).

      Finally, because our determination regarding the number bar is dispositive,

we decline to consider Chen’s allegation of lack of notice. See Mendez-Alcaraz v.

Gonzales, 464 F.3d 842, 844 (9th Cir. 2006) (declining to reach nondispositive

challenges to a BIA order).

      PETITION FOR REVIEW DENIED.




                                         2                                    12-72772